U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 16, 2007 EMERITUS CORPORATION (Exact name of registrant as specified in charter) Washington 1-14012 91-1605464 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3131 Elliott Avenue, Suite 500 Seattle, Washington 98121 (Address of principal executive offices) (Zip Code) (206) 298-2909 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item7.01 Regulation FD Disclosure. Incorporated by reference is Exhibit 99.1 additional Emeritus Corporation3rd Quarter 2007 Financial Informationand 4th Quarter 2007 Guidance. This information is not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section, and is not incorporated by reference into a filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such filing. Additionally, the submission of this report on Form 8-K is not deemed an admission as to the materiality of any information in this report that is required to be disclosed solely by Regulation FD. Item 9.01Financial Statement and Exhibits. (d)Exhibits Exhibit No.Description 99.1 Additional 3rd Quarter 2007 Financial Informationand 4th Quarter 2007 Guidance of Emeritus Corporation dated November 16, 2007. [The rest of this page is intentionally left blank] SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. November 16, 2007 EMERITUS CORPORATION By: /s/ RAYMOND R. BRANDSTROM Raymond R. Brandstrom Executive Vice President—Finance, Chief Financial Officer and Secretary INDEX TO EXHIBITS Exhibit No.Description 3.1 Additional 3rd Quarter 2007 Financial Informationand 4th Quarter 2007 Guidance of Emeritus Corporation dated November 16, 2007.
